"does not state that the action is dismissed as of the filing of that Order."
                      Further, we decline to remand this matter to the district court for entry of
                      an order of dismissal. Appellants may file a notice of appeal from any
                      final judgment entered in this matter. Accordingly, we
                                    ORDER this appeal DISMISSED.




                                                Saitta


                                                                                             J.
                      Gibbons                                     Pickering



                      cc: Hon. Kimberly A. Wanker, District Judge
                           Carolyn Worrell, Settlement Judge
                           Law Office of Daniel Marks
                           Lipson Neilson Cole Seltzer & Garin, P.C.
                           Nye County Clerk




                               'Appellants have not provided a copy of the order awarding fees and
                      costs.

SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    41");)